On Application for Rehearing.
In the opinion heretofore handed down the fact is noted that Miss Idolie Trahan is one of the opponents, and that she claims the sum of $50, and the opponent is classified among those of whom it is said:
“As to those persons who had previously been employed and who were retained by Dr. Young and those who may subsequently have accepted employment in good faith, we are of opinion that the owner and creditors are bound to the extent that they [employes] are entitled to such privilege for their wages or salaries as the law accords to persons occupying their positions.”
In the decree, predicated upon the opinion thus referred to, the name of Miss Trahan was. inadvertently omitted, and we think the error may be remedied without granting a rehearing.
It is therefore ordered that the decree heretofore handed down be amended by allowing the claim of Miss Idolie Trahan to the amount of $50, 'with the privilege accorded to clerks, upon the fund in the registry of the court. It is further ordered that, as thus amended, said decree be made the final judgment of the court, and that the rehearing herein applied for be refused.